Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (hereinafter referred to as the "Agreement") is made
and entered into as of the 17th day of September, 2014 (“Agreement Date”), by
and between OXYSURE SYSTEMS, INC., a corporation duly organized and existing
pursuant to the laws of the state of Delaware, (the hereinafter referred to as
"OSI" or the “Company”), and Clark Hood (hereinafter referred to as the
"Executive"). The Agreement shall go into effect on October 1, 2014 (“Effective
Date”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to have the benefit of the Executive's efforts and
services;

 

WHEREAS, the Company recognizes that circumstances may arise which may cause
uncertainty of continued employment of the Executive without regard to the
Executive's competence or past contributions;

 

WHEREAS, such uncertainties may result in the loss of valuable services of the
Executive to the detriment of the Company and its shareholders;

 

WHEREAS, the Executive will be in a better position to consider the best
interests of the Company if the Executive is afforded reasonable security, as
provided in this Agreement, against altered conditions of employment which may
result from situations now unknown, and

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the parties hereto mutually covenant and
agree as follows:

 

1. DEFINITIONS. Whenever used in this Agreement, the following terms shall have
the meanings set forth below:

 

(a) "Accrued Benefits" shall mean the amount payable not later than fifteen (15)
days following an applicable Termination Date and which shall be equal to the
sum of the following amounts:

 

(i) All salary earned or accrued through the Termination Date;

 

(ii) Reimbursement for any and all moneys advanced in connection with the
Executive's employment for pre-approved, reasonable and necessary expenses
incurred by the Executive through the Termination Date;

 

(iii) Any and all other cash benefits previously earned through the Termination
Date and deferred at the election of the Executive or pursuant to any deferred
compensation plans then in effect;

 



Employment Contract - Page 1

 

 

(iv) The full amount of any stated bonus payable to the Executive with respect
to the year in which termination occurs provided that the events necessary to
have earned said bonus have been achieved; and

 

(v) All other payments and benefits to which the Executive may be entitled under
the terms of any benefit plan of the Company.

 

(b) "Act" shall mean the Securities Exchange Act of 1934, as amended from time
to time.

 

(c) "Affiliate" shall have the same meaning as given to that term in Rule 12b-2
of Regulation 12B promulgated under the Act.

 

(d) "Base Period Income" shall be an amount equal to the Executive's annualized
compensation calculated pursuant to section 6 herein for the initial term of
this agreement.

 

(e) "Board" shall mean the Board of Directors of the Company.

 

(f) "Cause" shall mean any of the following:

 

(i) The engaging by the Executive in fraudulent conduct, whether civil,
criminal, administrative or investigative, which the Board determines, in its
sole discretion, has a significant adverse impact on the Company in the conduct
of the Company's business;

 

(ii) Conviction of a felony, as evidenced by a court of competent jurisdiction,
which the Board determines, in its sole discretion, has a significant adverse
impact on the Company in the conduct of the Company's business;

 

(iii) Neglect or refusal by the Executive to perform the Executive's duties or
responsibilities; or

 

(iv) A violation by the Executive of any Company Policies.

 

Notwithstanding the foregoing, Cause shall not exist under Sections 1(f) (iii)
and (iv) herein unless the Company furnishes written notice to the Executive of
the specific offending conduct and the Executive fails to correct such offending
conduct within the fifteen (15) day period commencing on the receipt of such
notice.

 

(g) "Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

(h) “Company Policies” means any written policy or procedure provided by the
Company to Executive that applies generally to employees or representatives of
the Company or to a group of similarly situated employees or representatives of
the Company, including, but not limited to, any policy contained in the
Company’s employee handbook and any policies or procedures attached hereto as an
exhibit, in each as such written policy or procedure may be amended, superseded
or replaced from time to time. 



Employment Contract - Page 2

 

 

(i) “Consolidated Group” means and includes the Company, all of OSI’s current or
future subsidiaries and any other corporations or divisions thereof, which are
hereafter acquired by or consolidated with the OSI and which collectively carry
on the business of OSI, the Company or any part thereof.

 

(j) "Notice of Termination" shall mean the notice described in Section 10
herein.

 

(k) "Person" shall mean any individual, partnership, joint venture, association,
trust, corporation or other entity, other than an employee benefit plan of the
Company or an entity organized, appointed or established pursuant to the terms
of any such benefit plan.

 

(l) "Termination Date" shall mean, except as otherwise provided in Section 10
herein,

 

(i) The Executive's date of death;

 

(ii) Sixty (60) days after the delivery of the Notice of Termination if the
Executive's employment is terminated by the Executive voluntarily;

 

(iii) Fourteen (14) days after the delivery of the Notice of Termination if the
Executive's employment is terminated by the Company for any reason other than
Cause; and

 

(iv) Immediately upon the delivery of the Notice of Termination if the
Executive’s employment is terminated by the Company pursuant to clause (i) or
(ii) of the definition of “Cause;” and

 

(v) Immediately upon delivery of the Notice of Termination if the Executive’s
employment is terminated by the Company pursuant to clause (iii) or (iv) of the
definition of “Cause” unless Executive remedies such conduct or breach to the
satisfaction of the Board of Directors within such 15-day period.

 

2. EMPLOYMENT.

 

The Company hereby agrees to employ the Executive and the Executive hereby
agrees to serve the Company, on the terms and conditions set forth herein.

 

3. TERM.

 

The employment of the Executive by the Company pursuant to the provisions of
this Agreement shall commence on the date of this Agreement (the “Effective
Date”) and end on September 30, 2019, unless sooner terminated as hereinafter
provided.

 



Employment Contract - Page 3

 

 

4. POSITIONS AND DUTIES.

 

The Executive shall hold the position of Vice President of Sales, Resuscitation
of the Company and shall perform such duties as outlined in the attached Exhibit
B hereto, as amended from time to time. The Executive shall perform such other
duties as CEO or the Board shall direct and shall serve in such additional
capacities as set forth in Section 7 herein. The Executive shall devote
substantially all of the Executive's working time and efforts to the business
and affairs of the Company. The Executive will abide by all Company Policies
applicable to the Executive, as in effect from time to time and as provided to
Executive, including, but not limited to, the Company Policies set forth in
Exhibit C hereto, and will faithfully and to the best of Executive’s ability,
experience and talents perform all of the duties that may be required of and
from Executive pursuant to the terms hereof, consistent with Executive’s
position and consistent with the Company Policies. The Executive hereby
acknowledges and agrees that (i) the Company may amend, modify, waive, supersede
or replace any Company Policy which shall be effective as to the Executive upon
delivery in written form to the Executive and (ii) the Executive’s failure to
abide by any Company Policy or his breach of any Company Policy shall constitute
a breach of this Agreement and may result in termination of the Executive for
Cause.

 

5. PLACE OF PERFORMANCE.

 

In connection with the Executive's employment by the Company, the Executive
shall be based at the Company’s principal place of business in North Dallas,
Texas, except for where travel is required, or where otherwise required by the
operations of the Company.

 

6. COMPENSATION AND RELATED MATTERS.

 

(a) Commencing on the Effective Date hereof, and during the term of this
Agreement, the Company shall compensate the Executive in accordance with Exhibit
A hereto. The Company will also issue to the Executive options as to the Common
Stock of the Company as outlined in Exhibit A hereto. In addition, the Executive
shall be entitled to participate in any annual bonus programs established by the
Company for senior executives, to the extent specified in Exhibit A.

 

(b) During the term of the Executive's employment hereunder, the Executive shall
be entitled to receive prompt reimbursement for all pre-approved, reasonable
expenses incurred by the Executive in performing services hereunder, including
all business travel and living expenses while away from home on business or at
the request of and in the service of the Company, provided that such expenses
are incurred and accounted for in accordance with the policies and procedures
presently established by the Company and OSI or as may be changed from time to
time.

 

(c) The Executive shall also be entitled to all other benefits provided by the
Company to its general employees.

 



Employment Contract - Page 4

 

 

7. OFFICES.

 

The Executive agrees to serve without additional compensation, if elected or
appointed thereto, as a member of the Board of Directors of the Company, or any
subsidiary; provided, however, that the Executive is indemnified for serving in
any and all such capacities on a basis no less favorable than is currently
provided in the Company's bylaws, or otherwise.

 

8. TERMINATION FOR CAUSE.

 

If the Executive's employment with the Company is terminated by the Company for
Cause, subject to the procedures set forth in Section 10 herein, the Executive
shall be entitled to receive the Executive's Accrued Benefits as of the
Termination Date. The Executive shall not be entitled to the receipt of any
Termination Payment. Executive hereby acknowledges and agrees that upon
Termination of his employment, for any reason, whether with or without Cause,
either by Executive or by the Company, Executive will forfeit all unvested stock
options, without any claims against the Company.

 

9. VOLUNTARY TERMINATION BY EXECUTIVE.

 

Provided that the Executive furnishes sixty (60) days prior written notice to
the Company, the Executive shall have the right to voluntarily terminate this
Agreement at any time. The Executive shall receive the Executive's Accrued
Benefits as of the Termination Date and shall not be entitled to any Termination
Payment.

 

10. TERMINATION NOTICE AND PROCEDURE.

 

(a) Any termination by the Company or the Executive of the Executive's
employment during the Employment Period shall be communicated by written Notice
of Termination to the Executive, if such Notice of Termination is delivered by
the Company, and to the Company, of such Notice of Termination is delivered by
the Executive, all in accordance with the following procedures:

 

The Notice of Termination shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances alleged to provide a basis for termination.

 



Employment Contract - Page 5

 

 

11. NONDISCLOSURE OF PROPRIETARY INFORMATION.

 

(a) For the purposes of this Paragraph 11, including all subparagraphs, “the
Company” shall mean the Company and all other Persons included in the
Consolidated Group. Recognizing that the Company is presently engaged, and may
hereafter continue to be engaged, in the research and development of processes,
the obtainment and sale of products or performance of services, which involve
experimental and inventive work and that the success of its business depends
upon the protection of the processes, products and services by patent, copyright
or by secrecy and that the Executive has had, or during the course of his
engagement may have, access to Proprietary Information, as hereinafter defined,
of the Company or other information and data of a secret or proprietary nature
of the Company which the Company wishes to keep confidential and the Executive
has furnished, or during the course of his engagement may furnish, such
information to the Company, the Executive agrees that (a) "Proprietary
Information" shall mean any and all methods, inventions, improvements or
discoveries, whether or not patentable or copyrightable, and any other
information of a similar nature related to the business of the Company disclosed
to the Executive or otherwise made known to him as a consequence of or through
his engagement by the Company (including information originated by the
Executive) in any technological area previously developed by the Company or
developed, engaged in, or researched, by the Company during the term of the
Executive's engagement, including, but not limited to, trade secrets, processes,
products, formulae, apparatus, techniques, know-how, marketing plans, data,
improvements, strategies, forecasts, customer lists, and technical requirements
of customers, unless such information is in the public domain to such an extent
as to be readily available to competitors.

 

(b) The Executive acknowledges that the Company has exclusive property rights to
all Proprietary Information and the Executive hereby assigns all rights he might
otherwise possess in any Proprietary Information to the Company. Except as
required in the performance of his duties to the Company or otherwise as
required by law, the Executive will not at any time during or after the term of
his engagement, which term shall include any time in which the Executive may be
retained by the Company as a consultant, directly or indirectly use,
communicate, disclose or disseminate any Proprietary Information or any other
information of a secret, proprietary, confidential or generally undisclosed
nature relating to the Company, its products, customers, processes and services,
including information relating to testing, research, development, manufacturing,
marketing and selling.

 

(c) All documents, records, notebooks, notes, memoranda and similar repositories
of, or containing, Proprietary Information or any other information of a secret,
proprietary, confidential or generally undisclosed nature relating to the
Company or its operations and activities made or compiled by the Executive at
any time or made available to him prior to or during the term of his engagement
by the Company, including any and all copies thereof, shall be the property of
the Company, shall be held by him in trust solely for the benefit of the
Company, and shall be delivered to the Company by him on the termination of his
engagement or at any other time on the request of the Company.

 

(d) The Executive will not assert any rights under any inventions, copyrights,
discoveries, concepts or ideas, or improvements thereof, or know-how related
thereto, as having been made or acquired by him prior to his being engaged by
the Company or during the term of his engagement if based on or otherwise
related to Proprietary Information.

 



Employment Contract - Page 6

 

 

12. ASSIGNMENT OF INVENTIONS.

 

(a) For purposes of this Paragraph 12, the term "Inventions" shall mean
discoveries, concepts, and ideas, whether patentable or copyrightable or not,
including but not limited to improvements, know-how, data, processes, methods,
formulae, and techniques, as well as improvements thereof or know-how related
thereto, concerning any past, present or prospective activities of the Company
which the Executive makes, discovers or conceives (whether or not during the
hours of his engagement or with the use of the Company's facilities, materials
or personnel), either solely or jointly with others during his engagement by the
Company or any affiliate and, if based on or related to Proprietary Information,
at any time after termination of such engagement. All inventions shall be the
sole property of the Company, and Executive agrees to perform the provisions of
this paragraph 12 with respect thereto without the payment by the Company of any
royalty or any consideration therefor other than the regular compensation paid
to the Executive in the capacity of an employee or consultants;

 

(b) The Executive shall maintain written notebooks in which he shall set forth,
on a current basis, information as to all Inventions, describing in detail the
procedures employed and the results achieved as well as information as to any
studies or research projects undertaken on the Company's behalf. The written
notebooks shall at all times be the property of the Company and shall be
surrendered to the Company upon termination of his engagement or, upon request
of the Company, at any time prior thereto.

 

(c) The Executive shall apply, at the Company's request and expense, for United
States and foreign letters patent or copyrights either in the Executive's name
or otherwise as the Company shall desire.

 

(d) The Executive hereby assigns to the Company all of his rights to such
Inventions, and to applications for United States and/or foreign letters patent
or copyrights and to United States and/or foreign letters patent or copyrights
granted upon such Inventions.

 

(e) The Executive shall acknowledge and deliver promptly to the Company, without
charge to the Company, but at its expense, such written instruments (including
applications and assignments) and do such other acts, such as giving testimony
in support of the Executive's inventorship, as may be necessary in the opinion
of the Company to obtain, maintain, extend, reissue and enforce United States
and/or foreign letters patent and copyrights relating to the Inventions and to
vest the entire right and title thereto in the Company or its nominee. The
Executive acknowledges and agrees that any copyright developed or conceived of
by the Executive during the term of Executive's employment which is related to
the business of the Company shall be a "work for hire" under the copyright law
of the United States and other applicable jurisdictions.

 



Employment Contract - Page 7

 

 

(f) The Executive represents that his performance of all the terms of this
Agreement and as an employee of or consultant to the Company does not and will
not breach any trust prior to his employment by the Company. The Executive
agrees not to enter into any agreement either written or oral in conflict
herewith and represents and agrees that he has not brought and will not bring
with him to the Company or use in the performance of his responsibilities at the
Company any materials or documents of a former employer which are not generally
available to the public, unless he has obtained written authorization from the
former employer for their possession and use, a copy of which has been provided
to the Company.

 

(g) No provisions of this Paragraph shall be deemed to limit the restrictions
applicable to the Executive under Paragraph 11.

 

13. SHOP RIGHTS.

 

The Company shall also have the royalty-free right to use in its business, and
to make, use and sell products, processes and/or services derived from any
inventions, discoveries, concepts and ideas, whether or not patentable,
including but not limited to processes, methods, formulas and techniques, as
well as improvements thereof or know how related thereto, which are not within
the scope of Inventions as defined in Paragraph 12 but which are conceived or
made by the Executive during the period he is engaged by the Company or with the
use or assistance of the Company's facilities, materials or personnel.

 

14. NON-COMPETE AND NON-SOLICITATION.

 

The Executive hereby agrees that during the term of this Agreement and for
twelve months (12) months following a termination for any reason, unless
otherwise specified in this agreement, Executive shall not:

 

(a) Within any jurisdiction or marketing area in the United States in which the
Company or any subsidiary thereof is doing business, own, control, manage,
invest in, loan money to, operate, provide service to or represent any business
that (i) is in competition with the Company or any subsidiary thereof, (ii)
competes with the Company for client accounts or customer accounts that
Executive solicited or serviced while employed by the Company or became aware of
while employed by the Company or (iii) produces, promotes, markets, sells or
develops products, services or processes (including products, services and
processes sold by the Company, under research or expressly contemplated by OSI’s
business plan) similar to those offered by the Company while Executive was
employed by the Company; or

 

(b) Within any jurisdiction or marketing area in the United States in which the
Consolidated Group or any member thereof is doing business or has done business
within the prior one year period, directly or indirectly, act as or become
employed as, an officer, director, employee, consultant or agent of any
Competitive Business; or

 



Employment Contract - Page 8

 

 

(c) Contact, call upon or solicit the business of any customer or client of the
Consolidated Group or any Person that was a customer or client of the
Consolidated Group within two years prior to the date of termination; or

 

(d) Contact, call upon or solicit any prospective client or prospective customer
of the Consolidated Group (other than on behalf of the Consolidated Group) of
whom Executive became aware or was introduced to in the course of his duties for
OSI, or otherwise divert or take away from the Consolidated Group the business
of any prospective client or prospective customer of the Consolidated Group
whose business is a corporate opportunity of the Consolidated Group; or

 

(e) Solicit, induce, hire, engage, or attempt to hire or engage any employee or
contractor of the Consolidated Group, or in any other way interfere with the
Consolidated Group’s contractual or employment relations with any of its
employees or contractors, nor will Executive hire or engage or attempt to hire
or engage any individual who was an employee or contractor of the Consolidated
Group at any time during the one year period immediately prior to the
termination of Executive’s employment with the Company.

 

Any Person or business that satisfies any of the criteria set forth in any of
clauses (i) through (iii) of Section 14(a) above shall herein be referred to as
a “Competitive Business” for purposes of this Agreement. For purposes of this
Section 14, ownership by the Executive of securities not in excess of five
percent (5%) of any class of securities of a public company shall not be
considered to be competition with OSI, or any other Person that is a part of the
Consolidated Group.

 

Restrictions Reasonable. Executive represents and agrees that the provisions
hereof are reasonable in order to protect the business and proprietary interests
of the Consolidated Group both as to the duration of time and any geographic
limitation therein provided, based on the present business, plans and prospects
of the Consolidated Group and the confidential and proprietary information to
which the Executive has had and will have access, and that compliance with the
provisions hereof will not be unduly burdensome on him. The Executive represents
that prior to executing and delivering this Agreement, that he has reviewed the
provisions of this Agreement and been afforded any opportunity to consult with
legal counsel of his choosing.

 

15. REMEDIES AND INJUNCTIVE RELIEF

 

The Executive hereby acknowledges and agrees that a breach or threatened breach
by him or the non-performance of certain of the covenants or promises contained
herein by him may cause serious and irreparable harm to the Consolidated Group
and that any remedy at law, including any award of money damages, may be
inadequate. Accordingly, Executive agrees and accepts that a threatened breach,
a breach or a violation of the provisions of this agreement by him shall entitle
the Company, as a matter of right, to an injunction issued by any court of
competent jurisdiction, restraining any further or continued breach or violation
of the provisions of this agreement. Such right to an injunction shall be
cumulative and in addition to, and not in lieu of, any other remedies to which
the Company may be entitled. The Executive specifically acknowledges that the
requirement of the Consolidated Group or any member thereof to post a bond for
the issuance of a temporary restraining order or temporary injunction should be
waived.

 

Employment Contract - Page 9

 

 

16. ATTORNEY’S FEES.

 

In the event that either party hereunder institutes any legal proceedings in
connection with its rights or obligations under this Agreement, the prevailing
party in such proceeding shall be entitled to recover from the other party, all
costs incurred in connection with such proceeding, including reasonable
attorneys' fees, together with interest thereon from the date of demand at the
rate of twelve percent (12%) per annum.

 

17. SUCCESSORS.

 

This Agreement and all rights of the Executive shall inure to the benefit of and
be enforceable by the Executive's personal or legal representatives, estates,
executors, administrators, heirs and beneficiaries. In the event of the
Executive's death, all amounts payable to the Executive under this Agreement
shall be paid to the Executive's surviving spouse, or the Executive's estate if
the Executive dies without a surviving spouse. This Agreement shall inure to the
benefit of, be binding upon and be enforceable by, any successor, surviving or
resulting corporation or other entity to which all or substantially all of the
business and assets of the Company shall be transferred whether by merger,
consolidation, transfer or sale.

 

18. ENFORCEMENT.

 

The provisions of this Agreement shall be regarded as divisible, and if any of
said provisions or any part hereof are declared invalid or unenforceable by a
court of competent jurisdiction, the validity and enforceability of the
remainder of such provisions or parts hereof and the applicability thereof shall
not be affected thereby.

 

19. AMENDMENT.

 

This Agreement may be amended, superseded, renewed or extended, and the terms
hereof may be waived, only by written instrument signed by the parties or, in
the case of a waiver, by the party waiving compliance. No delay on the part of
any party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof. Nor shall any waiver on the part of any party of any such
right, power or privilege, nor any single or partial exercise of any such right,
power or privilege, preclude any further exercise thereof or the exercise of any
other such right, power or privilege.

 



Employment Contract - Page 10

 

 

20. SEVERABILITY.

 

The provisions of paragraphs 11, 12, 13 and 14 shall survive termination of this
Agreement.

 

21. ENTIRE AGREEMENT.

 

This Agreement, together with the Exhibits hereto, sets forth the entire
agreement between the Executive and the Company with respect to the subject
matter hereof, and supersedes all prior oral or written agreements,
negotiations, commitments and understandings with respect thereto. Each party to
this Agreement acknowledges that no representations, inducements, or agreements,
oral or otherwise, have been made by any party, or anyone acting on behalf of
any party, which are not embodied herein, and no other agreement, statement or
promise not contained in this Agreement shall be valid or binding. Executive
acknowledges and understands the terms and conditions set forth in this
Agreement and has had adequate time to consider whether to agree to them and to
consult a lawyer, if Executive wishes to do so.

 

22. GOVERNING LAW AND CONSENT TO JURISDICTION.

 

This Agreement and the Executive's and Company's respective rights and
obligations hereunder shall be governed by, construed and enforced in accordance
with the laws of the State of Texas (excluding any conflict of laws, rule or
principle of Texas law that might refer the governance, construction, or
interpretation of this Agreement to the laws of another state). The Company and
Executive (i) hereby irrevocably submit to the exclusive jurisdiction of the
courts of the State of Texas located in Collin County and the United States
District Court for the Northern District of Texas, for the purposes of any suit,
action or other proceeding arising out of this Agreement or the subject matter
hereof or any of the transactions contemplated hereby brought by Executive or
the Company or our respective, heirs, estates, successors or assigns, (ii)
hereby irrevocably agree that all claims in respect of such suits, actions or
proceedings may be heard and determined in such Texas State court or, to the
fullest extent permitted by law, in the United States District Court for the
Northern District of Texas and (iii) to the extent permitted by applicable law,
hereby irrevocably waive, and agree not to assert, by way of motion, as a
defense, or otherwise, in any such suit, action or proceeding any claim that it
is not personally subject to the jurisdiction of the above-named courts, that
the suit, action or proceeding is brought in an inconvenient forum, that the
venue of the suit, action or proceeding is improper or that this Agreement or
the subject matter thereof may not be enforced in or by such court. A final
judgment obtained in respect of any action, suit or proceeding referred to in
this Section 22 shall be conclusive and may be enforced in other jurisdictions
by suit or judgment or in any manner as provided by applicable law. IN ANY
LITIGATION RELATING TO THIS AGREEMENT OR EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY, EXECUTIVE HEREBY WAIVE ANY AND ALL RIGHTS TO TRIAL BY JURY.

 



Employment Contract - Page 11

 

 

23. NOTICE.

 

Any notice or other communication required or permitted hereunder shall be
deemed given if in writing and delivered personally, telegraphed, telexed, sent
by facsimile transmission or sent by certified, registered or express mail,
postage prepaid. Any such notice shall be deemed given when so delivered
personally or sent by overnight air courier or facsimile transmission or, if
mailed, two days after the date of deposit in the United States mails, as
follows:

 

For OSI

 

Mr. Julian Ross

Oxysure Systems, Inc.

10880 John W. Elliott Drive

Suite 600

Frisco, TX 75033

 

For Executive

 

Clark Hood

1551 Stillhouse Hollow Dr.

Prosper, TX 75078

 

Any party may be given notice in accordance with this Section to the other
parties designate another address or person for receipt of notices by such party
hereunder.

 

23. Binding Effect: No Assignment.

 

This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and legal representatives. This Agreement and any
rights hereunder are not assignable except by operation of law or by OSI to any
of its subsidiaries or affiliates. Any other purported assignment shall be null
and void.

 

24. Variations in Pronouns.

 

Wherever the context shall so require, all words herein in the male gender shall
be deemed to include the female or neuter gender and vice versa, all singular
words shall include the plural, and all plural words shall include the singular.
All pronouns and any variations thereof refer to the masculine, feminine or
neuter, singular or plural, as the context may require.

 



Employment Contract - Page 12

 

 

25. OPPORTUNITY TO CONSULT WITH Counsel.

 

Each party acknowledges that it has had the opportunity to be represented by
separate independent counsel in the negotiation of this Agreement, that any such
respective attorneys were of its own choosing, that each authorized
representative has read this Agreement and that he understands its meaning and
legal consequences to each party. The Parties warrant and represent that they
have had sufficient time to consider whether to enter into this Agreement and
that they are relying solely on their own judgment and the advice of their own
counsel in deciding to execute this Agreement. The Parties warrant and represent
that they have read this Agreement in its entirety. If any or all Parties have
chosen not to seek alternative counsel, said party or parties hereby acknowledge
that he or they refrained from seeking alternative counsel entirely of his or
their own volition and with full knowledge of the consequences of such a
decision.

 

26. Presumption Against Scrivener.

 

Each party waives the presumption that this Agreement is presumed to be in favor
of the party which did not prepare it, in case of a dispute as to
interpretation.

 

27. Capacity.

 

Each party represents and warrants that he has the authority to enter into this
Agreement either on his own behalf or in an official capacity on behalf of a
corporate party.

 

28. Other Instruments.

 

The Parties hereto covenant and agree that they will execute such other and
further instruments and documents as are or may become necessary or convenient
to effectuate and carry out the business obligations and duties created by this
Agreement.

 

29. NO WAIVER.

 

No waiver by either party at any time of any breach by the other party of, or
compliance with, any condition or provision of this Agreement to be performed by
the other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same time or any prior or subsequent time.

 

30. HEADINGS.

 

The headings used in this Agreement are for administrative purposes only and do
not constitute substantive matter to be considered in construing the terms and
shall not affect the interpretation of this Agreement.

 

31. COUNTERPARTS.

 

This Agreement may be executed by the parties hereto in separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument. Each
counterpart may consist of a number of copies hereof each signed by less than
all, but together signed by all of the parties hereto.

 

[SIGNATURE PAGE FOLLOWS]

 



Employment Contract - Page 13

 

 

IN WITNESS WHEREOF, the Company, has caused this Agreement to be executed by its
duly authorized officer, and the Executive has executed this Agreement, on the
date and year first above written.

 



OXYSURE SYSTEMS, INC.  

 

/s/ Julian T. Ross

  By: Mr. Julian Ross   Its: Chairman & CEO  

 



EXECUTIVE

 

/s/ Clark Hood

  Clark Hood  

 



Employment Contract - Page 14

 

 

 

Exhibit A

 

To the Employment Agreement by and between OxySure Systems, Inc. and

Clark Hood

Dated September 17, 2014

 

(1)Base cash salary: $200,000 per annum, paid twice monthly (NonDiscretionary)



(2)Base Stock Options (NonDiscretionary): Five issuances; the first issuance
upon Effective Date; the next four issuances at the beginning of each successive
anniversary subsequent to Effective Date

a.Year1 Issuance: Options as to 50,000 shares of common stock; exercise price
will be 20% above the average of the three closing prices in the 3 trading days
prior to the Effective Date b.Year2 Issuance: Options as to 50,000 shares of
common stock; exercise price will be 20% above the average of the three closing
prices in the 3 trading days prior to the date that is 12 months subsequent to
the Effective Date c.Year3 Issuance: Options as to 50,000 shares of common
stock; exercise price will be 20% above the average of the three closing prices
in the 3 trading days prior to the to the date that is 24 months subsequent to
the Effective Date d.Year4 Issuance: Options as to 50,000 shares of common
stock; exercise price will be 20% above the average of the three closing prices
in the 3 trading days prior to the to the date that is 36 months subsequent to
the Effective Date e.Year5 Issuance: Options as to 50,000 shares of common
stock; exercise price will be 20% above the average of the three closing prices
in the 3 trading days prior to the to the date that is 48 months subsequent to
the Effective Date

 

All unvested Base Stock Options shall be accelerated upon a change of control
event. For the purpose of this provision a dilution via a financing or an
acquisition by the Company causing a dilution such that a change of control
occurs, does not qualify.

 

(3)Cash Override Commission, paid quarterly in arrears (NonDiscretionary):

a.During the First 12 Months: Subject to the attainment of the stated
Performance Targets (Sales, Gross Margin, Growth Rate, on a quarterly basis), a
cash override commission on all sales through the Resuscitation Division
(“Resuscitation Sales”), of up to 1.5% of Resuscitation Sales, calculated on a
weighted* basis as follows: Sales Dollars 50%; Gross Margin 25%; Quarterly Sales
Growth 25% b.During the Second 12 Months: Subject to the attainment of the
stated Performance Targets (Sales, Gross Margin, Growth Rate, on a quarterly
basis), a cash override commission on all sales through the Resuscitation
Division (“Resuscitation Sales”), of up to 1.0% of Resuscitation Sales,
calculated on a weighted* basis as follows: Sales Dollars 50%; Gross Margin 25%;
Quarterly Sales Growth 25% c.During the Third 12 Months: Subject to the
attainment of the stated Performance Targets (Sales, Gross Margin, Growth Rate,
on a quarterly basis), a cash override commission on all sales through the
Resuscitation Division (“Resuscitation Sales”), of up to 0.7% of Resuscitation
Sales, calculated on a weighted* basis as follows: Sales Dollars 50%; Gross
Margin 25%; Quarterly Sales Growth 25%

 



Employment Contract - Page 15

 

 

d.During the Fourth 12 Months: Subject to the attainment of the stated
Performance Targets (Sales, Gross Margin, Growth Rate, on a quarterly basis), a
cash override commission on all sales through the Resuscitation Division
(“Resuscitation Sales”), of up to 0.5% of Resuscitation Sales, calculated on a
weighted* basis as follows: Sales Dollars 50%; Gross Margin 25%; Quarterly Sales
Growth 25% e.During the Fifth 12 Months: Subject to the attainment of the stated
Performance Targets (Sales, Gross Margin, Growth Rate, on a quarterly basis), a
cash override commission on all sales through the Resuscitation Division
(“Resuscitation Sales”), of up to 0.35% of Resuscitation Sales, calculated on a
weighted* basis as follows: Sales Dollars 50%; Gross Margin 25%; Quarterly Sales
Growth 25%

 

*Weighting can be changed at the Board’s sole discretion, to align with
corporate objectives from time to time. All accounting based on GAAP accounting.

 

(4)Cash Bonus, paid quarterly (Discretionary):

a.During the First 12 Months: Subject to the attainment of the stated
Performance Targets (Sales, Gross Margin, Growth Rate, on a quarterly basis), a
cash bonus of up to 1.5% of Resuscitation Sales, calculated on a weighted* basis
as follows: Sales Dollars 50%; Gross Margin 25%; Quarterly Sales Growth 25%
b.During the Second 12 Months: Subject to the attainment of the stated
Performance Targets (Sales, Gross Margin, Growth Rate, on a quarterly basis), a
cash bonus of up to 1.0% of Resuscitation Sales, calculated on a weighted* basis
as follows: Sales Dollars 50%; Gross Margin 25%; Quarterly Sales Growth 25%
c.During the Third 12 Months: Subject to the attainment of the stated
Performance Targets (Sales, Gross Margin, Growth Rate, on a quarterly basis), a
cash bonus of up to 0.7% of Resuscitation Sales, calculated on a weighted* basis
as follows: Sales Dollars 50%; Gross Margin 25%; Quarterly Sales Growth 25%
d.During the Fourth 12 Months: Subject to the attainment of the stated
Performance Targets (Sales, Gross Margin, Growth Rate, on a quarterly basis), a
cash bonus of up to 0.5% of Resuscitation Sales, calculated on a weighted* basis
as follows: Sales Dollars 50%; Gross Margin 25%; Quarterly Sales Growth 25%
e.During the Fifth 12 Months: Subject to the attainment of the stated
Performance Targets (Sales, Gross Margin, Growth Rate, on a quarterly basis), a
cash bonus of up to 0.35% of Resuscitation Sales, calculated on a weighted*
basis as follows: Sales Dollars 50%; Gross Margin 25%; Quarterly Sales Growth
25%

 

*Weighting can be changed at the Board’s sole discretion, to align with
corporate objectives from time to time. All accounting based on GAAP accounting

 



Employment Contract - Page 16

 

 

(5)Stock option performance bonus (Discretionary):

a.During the First 12 Months: Subject to the attainment of the stated
Performance Targets (Sales, Gross Margin, Growth Rate, on a quarterly basis), a
one-time performance bonus in stock options as to 50,000 shares of common stock;
exercise price will be 20% above the average of the three closing prices in the
3 trading days prior to the date that is 12 months subsequent to the Effective
Date. b.During the Second 12 Months: Subject to the attainment of the stated
Performance Targets (Sales, Gross Margin, Growth Rate, on a quarterly basis), a
one-time performance bonus in stock options as to 50,000 shares of common stock;
exercise price will be 20% above the average of the three closing prices in the
3 trading days prior to the date that is 24 months subsequent to the Effective
Date. c.During the Third 12 Months: Subject to the attainment of the stated
Performance Targets (Sales, Gross Margin, Growth Rate, on a quarterly basis), a
one-time performance bonus in stock options as to 50,000 shares of common stock;
exercise price will be 20% above the average of the three closing prices in the
3 trading days prior to the date that is 36 months subsequent to the Effective
Date. d.During the Fourth 12 Months: Subject to the attainment of the stated
Performance Targets (Sales, Gross Margin, Growth Rate, on a quarterly basis), a
one-time performance bonus in stock options as to 50,000 shares of common stock;
exercise price will be 20% above the average of the three closing prices in the
3 trading days prior to the date that is 48 months subsequent to the Effective
Date. e.During the Fifth 12 Months: Subject to the attainment of the stated
Performance Targets (Sales, Gross Margin, Growth Rate, on a quarterly basis), a
one-time performance bonus in stock options as to 50,000 shares of common stock;
exercise price will be 20% above the average of the three closing prices in the
3 trading days prior to the date that is 60 months subsequent to the Effective
Date.

 



Employment Contract - Page 17

 

 

Performance Targets, Organic Only

  



                               Weighting       Non-
Discretionary   Discretionary                   Sales    Gross
Margin%  Gross
Profit    Sales
Growth%  Dollars*
50%   Margin
25%   Growth
(QOQ)
25%   Quarterly
Total
Override
Commission   Annual
Total
Override
Commission  
Annual
Total
Override
Bonus  Override
Percentage      1Q     $750,000    55%  $412,500    na   $8,438   $2,813  
$—     $11,250            1.50%  1st 12     2Q       $1,000,000    55% 
$550,000    na   $11,250   $3,750   $—     $15,000              1.50%   Months  
 3Q  $ 6,050,000   $2,000,000    55%  $1,100,000    na   $22,500   $7,500  
$—     $30,000              1.50%       4Q       $2,300,000    55%  $1,265,000  
 15.0%  $17,250   $8,625   $8,625   $34,500   $45,375   $45,375    1.50%    
 1Q     $2,645,000    55%  $1,454,750    15.0%  $13,225   $6,613   $6,613  
$26,450              1.00%  2nd 12    2Q       $3,041,750    55%  $1,672,963  
 15.0%  $15,209   $7,604   $7,604   $30,418              1.00%  Months    3Q 
$ 13,207,477   $3,498,013    55%  $1,923,907    15.0%  $17,490   $8,745  
$8,745   $34,980              1.00%       4Q       $4,022,714    55% 
$2,212,493    15.0%  $20,114   $10,057   $10,057   $40,227   $66,037   $66,037  
 1.00%      1Q     $4,626,122    55%  $2,544,367    15.0%  $16,191   $8,096  
$8,096   $32,383              0.70%  3rd 12     2Q       $5,320,040    55% 
$2,926,022    15.0%  $18,620   $9,310   $9,310   $37,240              0.70%
 Months     3Q  $23,099,960   $6,118,046    55%  $3,364,925    15.0%  $21,413  
$10,707   $10,707   $42,826              0.70%       4Q       $7,035,753    55% 
$3,869,664    15.0%  $24,625   $12,313   $12,313   $49,250   $80,850   $80,850  
 0.70%      1Q     $8,091,115    55%  $4,450,114    15.0%  $20,228   $10,114  
$10,114   $40,456              0.50%  4th 12     2Q       $9,304,783    55% 
$5,117,631    15.0%  $23,262   $11,631   $11,631   $46,524              0.50%
 Months     3Q  $40,401,974   $10,700,500    55%  $5,885,275    15.0%  $26,751  
$13,376   $13,376   $53,503              0.50%       4Q       $12,305,575  
 55%  $6,768,066    15.0%  $30,764   $15,382   $15,382   $61,528   $101,005  
$101,005    0.50%      1Q     $14,151,412    55%  $7,783,276    15.0%  $24,765  
$12,382   $12,382   $49,530              0.35%  5th 12     2Q      
$16,274,123    55%  $8,950,768    15.0%  $28,480   $14,240   $14,240   $56,959  
           0.35%  Months     3Q  $70,663,305   $18,715,242    55%   10,293,383  
 15.0%  $32,752   $16,376   $16,376   $65,503              0.35%       4Q      
$21,522,528    55%   11,837,390    15.0%  $37,664   $18,832   $18,832  
$75,329   $123,661   $123,661    0.35%





* Except in 1Q, 2Q, and 3Q of the 1st 12 months when dollars is 75%.

 

Employment Contract - Page 18

 

 

(6)Acceleration of Base Options if terminated by an acquirer upon a change of
control event.     (7)Employee Benefits:

 

●Car Allowance: $600 per month plus gas expended for Company business, but to
commence only on the month after the the first to occur of (1) The Company
closes at least $2 million in equity financing; or (2) The Company reaches $1
million in quarterly sales through the Resuscitation Division. ●Medical
Insurance: None at this time. Participation is guaranteed if the Company
re-establishes a medical insurance program, which is expected to occur during
2015. ●Vacation: 14 days per annum. Timing is flexible based on discussion and
by agreement from time to time. ●Travel: All pre-approved travel expenses
reasonably incurred are reimbursed

 

(8)Discretionary meaning at the Board's sole discretion.     (9)Performance
Targets include only sales through or by the resuscitation division, worldwide.
That means, all sales people reporting to Executive, and all distributors
reporting to Executive, worldwide.

 

Employment Contract - Page 19

 

 

Exhibit B

Initial List of Objectives and Responsibilities

(subject to change)

Dated _________

 

Initial Duties & Responsibilities (partial list, not necessarily exhaustive)



 

●The primary goal is to develop, grow, and sustain a healthy robust revenue
stream for the Company. This will require and include (but will not be limited
to), building out the direct sales teams, developing the distributor channel
organization worldwide and making them effective, and achieving the Company’s
sales and corporate objectives year over year. ●Provide a high value return for
the Company and its shareholders. ●Pursue activities for and on behalf of the
Company that may be multi-functional and varied, and may include involvement in
all business development activities, including fundraising, product development,
and market development. Other duties and responsibilities may evolve over time.
●Report to the President and CEO

 

Employment Contract - Page 20

 

 

Exhibit C

 

To All Employees:

 

The nature and scope of the Company's operations place a significant trust in
individual employees. Since its founding, the Company has always operated with
the highest ethical standards. The Company rewards the contribution of its
employees by providing challenging employment, pleasant working facilities, and
a commitment to long term job security.

 

The importance of ethical conduct to the success of the Company is further
emphasized in our policies and procedures, which commits the Company and all its
employees to operate with the highest moral, ethical, and legal standards. These
guidelines apply in principle to all areas of the Company's business, both
domestic and international. Specific guidelines based on these principles may be
required for certain international operations.

As an employee of the Company, you are expected to study the Business Conduct
Guidelines, and to pledge your personal commitment and compliance. You will be
asked to certify your compliance with the program. All employees have an
obligation to maintain exemplary business conduct.

 

I am confident that Company employees will abide by the ethical standards that
are vital to the continued success of the Company and its employees. All of us
are on a team. We must be able to depend on our teammates to support these
standards for the mutual benefit of all of us.

 

Julian Ross
Chairman, President and CEO

 

► Introduction

 

► Be honest and fair in all business dealings

► Avoid conflicts of interest in any form

► Make sure that all entries in the books and records of the Company are
complete and accurate

► Complete, accurate and timely disclosure

► Government contracting guidelines

► Use of Company funds or resources, directly or indirectly, for political
purposes is prohibited

► Do not use the Company name, assets, or information improperly or for personal
gain

► Insider trading

► No promoting, using, or selling of illegal drugs

► Exercise good judgment in the use of alcohol

► Appropriate workplace behavior

► International business conduct guidelines



 



Employment Contract - Page 21

 

 


Introduction

 

The Business Conduct Guidelines set forth the Company's expectations of legally
and ethically correct conduct required of all employees, officers and members of
the Company's Board of Directors (collectively “employees”) in a variety of
identified business situations.

 

The Business Conduct Guidelines do not and cannot cover every situation in which
you will be faced with ethical questions. Questions will arise concerning
interpretation, intent, and application. All such questions should be discussed
with your supervisor, who will consult with higher authority, whenever
appropriate.

The term “Company” in this publication includes subsidiaries and the business
units within and outside the U.S., except where noted.

 

In performing their duties for the Company, all employees must comply with all
applicable laws, rules, and regulations and must avoid situations that could
result in the appearance of wrongdoing or impropriety under these guidelines.
Employees are encouraged to talk to supervisors or senior management about
observed or suspected illegal or unethical behavior and, when in doubt, about
the best course of action in a particular situation.

 

Unless authorized by the employee or required by law, the identity of the
employee reporting a violation, a concern, or a complaint will not be disclosed.
The Company will not allow retaliation of any kind for reports made in good
faith.

 

If you have any questions or concerns regarding potential violations of
applicable laws, rules, and regulations or of these guidelines, you should
immediately contact senior management, the Chief Executive Officer, or the
Company’s Board of Directors.

 

If you believe that your immediate supervisor may be engaging in objectionable
conduct, you should report your concerns through senior management, the Chief
Executive Officer, or a member of the Board of Directors.

 

If any employee of the Company has concerns or complaints regarding questionable
accounting or auditing matters of the Company, then he or she is encouraged to
submit those concerns or complaints (anonymously, confidentially or otherwise)
to the Board of Directors by mail at the following address:

 

Board of Directors
OxySure Systems, Inc.
10880 John W. Elliott Drive #600

Frisco, Texas 75033

 



Employment Contract - Page 22

 

 

All complaints regarding questionable accounting or auditing matters will be
investigated by the Board of Directors.

 

Business Conduct Guideline 1:

 

► Be honest and fair in all business dealings

 

As a Company employee you are expected to be honest and fair in dealings with
fellow employees, the Company, suppliers, customers, competitors, and other
members of the business community. At some time or another, you may have the
opportunity to profit, at the expense of the Company, fellow employees or
others, by dishonesty. No employee should take unfair advantage of anyone
through manipulation, concealment, abuse of confidential information,
misrepresentation of material facts, or any other intentional unfair-dealing
practice. Such behavior could take the form of filing a false expense statement;
accepting a bribe or kickback from a supplier; copying computer software; lying
to a supervisor or customer concerning business facts; taking merchandise,
supplies, or money; or other similar misdeeds.

 

The Company would like to see each of you enjoy a long-term, productive
employment relationship with it, but will not hesitate to discipline, discharge
and/or prosecute in court, as appropriate, anyone who knowingly violates the
rule of basic honesty and fairness, even if not covered specifically by the
Business Conduct Guidelines.

 

Business Conduct Guideline 2:

 

► Avoid conflicts of interest in any form

 

General guidelines regarding conflicts of interest:

 

A conflict of interest is divided loyalty between the interests of the Company
and the personal interests of the employee. A conflict situation can arise when
an employee takes actions or has interests that may make it difficult to perform
his or her work for the Company objectively and effectively. Conflicts of
interest can also arise when an employee, or a member of the employee's family,
receives improper personal benefits as a result of a Company position whether
received from the Company or a third party. You must act honestly and ethically
and not allow personal considerations or relationships, either actual or
potential, to influence you in any way when representing the Company in dealings
with other persons or organizations.

 

Each of you has the obligation to avoid not only situations that give rise to a
conflict of interest, but also those situations that create the appearance of a
conflict of interest.

 

You may encounter potential conflicts of interest in a variety of situations.
Some of the more likely areas are:

1.Relationships with customers or suppliers, especially relating to
entertainment situations or gifts. 2.Financial or other dealings, including
loans or guarantees, with outside organizations that do business with our
Company. 3.Outside employment with any competitor, customer, or supplier of the
Company, or any other outside employment arrangements that could jeopardize your
independence or adversely affect your interests or productivity. 4.Transactions
not in the ordinary course of business involving a member of the Company's Board
of Directors that have not been appropriately approved by the Board and
disclosed to the public.

 



Employment Contract - Page 23

 

 

You should reexamine your investments, relationships, and activities
periodically to avoid becoming involved in a conflict of interest. If you are in
doubt concerning the propriety of any activity, you are obliged to review the
situation with your supervisor. You are required to tell us immediately about
any conflicts of interest or potential conflicts of interest between your
personal and your business relationships.

 

The Company reserves the right to determine whether certain activities
constitute a conflict of interest. If, after such determination and appropriate
discussion, you persist in engaging in such activities, discharge may result.

 

Outside relationships, activities, employment, and directorships:

 

All employees share a responsibility for the Company’s good public relations,
especially at the community level. Their readiness to help with religious,
charitable, educational, and civic activities brings credit to the Company and
is encouraged. However, employees must avoid acquiring any business interest or
participating in any other activity outside the Company that would, or would
appear to either create an excessive demand upon their time and attention, thus
depriving the Company of their best efforts on the job or create a conflict of
interest - an obligation, interest, or distraction - that may interfere with the
independent exercise of judgment in the Company’s best interest.

 

In general, it is a conflict of interest for an employee or officer to have a
significant interest, financial or otherwise, with a supplier, vendor,
competitor or customer. Direct or indirect business connections with our
customers or competitors should be avoided, except as required on behalf of the
Company or pre-authorized in writing by the Company.

 

Employees have a right to privacy outside the work environment; however
employees should be cautious of behaving in any manner that could jeopardize the
public’s trust in the Company, particularly if the employee is wearing a badge,
clothing, or accessories with the Company’s logo.

 

Business Conduct Guideline 3:

 

► Make sure that all entries in the books and records of the Company are
complete and accurate

 

All entries made in the Company's books, records, and accounts must properly and
fairly reflect the transactions being recorded, to the best knowledge,
information, and belief of the employees making the entries.

 



Employment Contract - Page 24

 

 

All employees create and use company records, both on paper and electronically,
e.g., transactions with customers and suppliers, employee data, pricing and
payment of third party service providers. When you create Company records you
are required to do so correctly, and honestly. Our policy expressly forbids the
improper handling of our funds and assets. All funds and assets of the Company
must be disclosed and recorded properly; no undisclosed or unrecorded fund or
asset of the Company is to be established for any purpose.

 

If you have concerns or complaints regarding questionable accounting or auditing
matters of the Company, you are encouraged to submit those concerns and
complaints to the Board of Directors.

 

Business Conduct Guideline 4:

 

► Complete, accurate and timely disclosure

 

The Company's filings with the Securities and Exchange Commission must be full,
fair, accurate, timely, and understandable. Depending on their position with the
Company, employees may be called upon to provide necessary information to assure
that the Company's securities filings and other public communications meet these
standards. The Company expects employees to take this responsibility very
seriously and to promptly provide current, accurate and complete answers to
inquiries related to the Company's public disclosure requirements.

 

Business Conduct Guideline 5:

 

► Government contracting guidelines

 

The Company values its federal, state and local government customers. Doing
business with the government is a public trust and involves a variety of
procurement and ethics laws and regulations.

 

The Company will conduct business with its government customers in strict
compliance with these rules and in a manner that avoids even the appearance of
any conflict of interest. You are expected to know and follow the procurement
and ethics laws and regulations as they may impact the Company's customers, both
government and commercial. Any questions or concerns should be raised with the
Company’s Chief Executive Officer.


Business Conduct Guideline 6:

 

► Use of Company funds or resources, directly or indirectly, for political
purposes is prohibited

 

Personal Political Activities

 

In support of the democratic process, we encourage you to participate in
political activities, provided that such activities are kept separate from your
work. If you are engaged in political activity of any kind, you must be careful
not to use the Company name or resources, and ensure that such activities do not
adversely affect any business relationships. In addition, you should exercise
discretion in discussing political subjects with business contacts. If you have
any questions about your participation in political activities, you are obliged
to discuss the situation with senior management or the Company’s Chief Executive
Officer.

 



Employment Contract - Page 25

 

 

Prohibition Against Company Political Contributions

 

Company funds or assets shall not be used for making political contributions of
any kind, whether in the United States or in a foreign country. This prohibition
covers not only direct contributions, but indirect support of candidates or
political parties; e.g., the purchase of tickets for special dinners or other
fund-raising events, the loan of employees to political parties or committees,
and the furnishing of transportation or duplicating services. In exceptional
situations, based on the Company's need and only with the prior approval of the
Chief Executive Officer, political activity may be permitted relative to matters
that are:

 

1.Clearly lawful, and 2.Determined to be closely related to the interests of the
Company, its employees, or its shareholders.

 

Business Conduct Guideline 7:

 

► Do not use the Company name, assets, or information improperly or for personal
gain

 

Corporate Opportunities

 

Employees owe a duty to the Company to advance its legitimate interests when the
opportunity to do so arises. Employees are prohibited from taking for themselves
opportunities that are discovered through the use of corporate property,
information, or position without the consent of the Board of Directors. No
employee may use corporate property, information, or position for personal gain
and no employee shall compete with the Company directly or indirectly.

 

General

 

The Company name, assets, and information belong to the Company and not to
individual employees, regardless of position in the Company.

 

Use of Company Name

 

Employees may not use the Company name in connection with personal activities,
except as part of biographical summaries of work experience. If you intend to
speak to the media, participate in meetings or publish materials where your
involvement is primarily that of a Company representative so that you are
perceived as acting on behalf of the Company or as expressing Company views,
advance approval of the Chief Executive Officer is required. In addition, the
actual content of any speech, presentation material, paper, or article to be
published must be reviewed by the Chief Executive Officer, prior to presentation
or publication.

 



Employment Contract - Page 26

 

 

Social Media

 

Employees are expected to exercise good judgment in general as it relates to
your use of social media outlets (e.g. Facebook, Twitter, YouTube, blogs, etc.).
All existing Company policies apply to an employee’s use of social media just as
they do in the workplace. An employee’s online communications should adhere to
the following standards:

 

  1. Clearly indicate you are speaking for yourself and not on behalf of the
Company. Where appropriate, add the disclaimer “the views expressed here are my
own and do not necessarily reflect the views of my employer” to your profile.  
2. Where communications are inconsistent with Company values or would reflect
negatively on the Company brand, remove any identifiers such as work e-mail
addresses that identify you as an employee of the Company.   3. Use your
personal e-mail address for all personal communications.   4. During work hours
and while performing work duties, refrain from excessive use of social
networking sites, the internet, and other non-work related activities.

 

Only those designated by the Company to speak on behalf of the Company in social
media outlets as part of their jobs may do so. All other employees must remember
to never share specific business performance information, information on
business initiatives or other confidential data, or comment on anything that may
be discussed about the brand in the press via social media or any other media
outlet. This policy is not intended to interfere with an employee’s rights under
the National Labor Relations Act.

 

Use of Company Assets

 

Employees must regard the protection of Company assets (both physical and
intangible) and services as a vital responsibility. Company assets include
Company manuals, samples, forms, plans, customer lists, information and files,
goodwill, databases, software, hardware, and all other data, documents,
writings, copies, and information in any format used or relied upon in your
employment. These materials and property are proprietary to the Company and must
be protected and used appropriately.

 

Theft, carelessness, loss, and waste have a direct impact on the Company's
profitability.

 

All Company assets should be used for legitimate business purposes. They must
not be used for personal benefit or any other improper purpose. They must not be
sold, lent, given away, or otherwise disposed of, regardless of condition or
value, except with proper authorization. They must be returned upon request or
upon termination of employment. Personal use of Company equipment and systems
must be reasonable.

 

While employed at the Company and for a year thereafter, employees shall not
employ or attempt to employ any current Company employee about whom they had
knowledge during their employment.

 



Employment Contract - Page 27

 

 

Confidentiality and Use of Company Information

 

Employees shall maintain the confidentiality of information entrusted to them by
the Company or by its customers, except when disclosure is authorized or legally
mandated. Employees understand and agree that the Company will provide unique
and specialized training and confidential information concerning the Company's
services, processes, techniques, and equipment, which were developed at
considerable effort and expense to the Company and for the Company's sole and
exclusive use, and which if used by our competitors would give them an unfair
business advantage. Confidential information includes all non-public information
that, if disclosed, might be of use to competitors, or harmful to the Company or
its customers. In today's technology environment, information is a vital
competitive advantage, which must be protected. This confidential and
proprietary information includes, for example, pricing, Company manuals,
customer and sales data (including the identity of the Company's customers,
former customers and customer prospects), employee records, the special needs of
the Company's customers and former customers, supplier information, confidential
market information, pricing information and analyses, business projections,
financial statements and information, special procedures and services of the
Company and techniques, formulae and design plans, Company and employee manuals,
contracts and fee arrangements, correspondence with customers and prospective
customers, marketing strategies, reference materials, technical information,
drawings, manufacturing processes, activity reports, other training and
materials, and Intranet and Internet-related sites. Loss or improper disclosure
of such information could do harm to the business and have a material effect on
the Company's financial well being.

 

The loss or improper disclosure of confidential and proprietary information by
one of us could affect all of us. Therefore, you are required to take reasonable
precautions to protect the Company information you have been entrusted with.
This includes not disclosing Company information on Internet chat rooms.

 

The Company has established a set of controls to help guide you to protect
Company information and to help prevent unauthorized distribution of this
information. Documents containing classified information are identified as:
Company Limited, Company Confidential, Personal, Proprietary, Proprietary &
Confidential, or Privileged. You are required to use appropriate security
measures to protect all Company information in any form.

 

Physical security and right to search

 

The Company endeavors to provide a secure business environment for the
protection of our employees, products, valuable materials, equipment and
proprietary systems and information. Materials, equipment and systems
incorporated into the design of facilities and grounds will ensure adequate
security in these areas. Security is the responsibility of all employees. Any
breach of security should be reported immediately to your supervisor, the Chief
Executive Officer or a member of the Board of Directors.

 

Accordingly, the Company does not allow the unauthorized removal of the
Company’s assets or physical property from our premises, or sharing of our
intellectual property in an unauthorized manner. To ensure proper protection of
our employees and assets, the Company regulates the possession and movement of
assets, subject to the limitations imposed by local and other applicable laws.

 

The Company reserves the right to conduct searches on its premises in order to
provide a secure business environment. Employees should have no reasonable
expectation of privacy while on the Company premises, in their workspace, and in
their work tools. Areas subject to search include an employee’s workspace, desk,
computer, file cabinet, locker or similar places where employees may place
personal possessions, whether or not such places are locked. Such inspections or
searches may also include, but are not limited to, computer files, CDs, DVDs,
flash drives, voice mail, texts, hard drives, e-mail or other electronic mail;
an employee’s vehicle when on the Company’s property; or items of personal
property while on the Company’s property.

 



Employment Contract - Page 28

 

 

Business Conduct Guideline 8:

 

► Insider trading

 

The federal securities laws make it illegal to trade or “tip” others to trade in
Company stock or the stock of other companies if you have “material” non-public
information from or about either OxySure or the other companies. This
prohibition applies whether or not you are relying on the “inside” information.
Insider trading is both unethical and illegal, and will be dealt with
decisively.

 

A specific area of concern relates to non-public information about the Company,
positive or negative, that could have an effect on the market price of the
Company's stock. Examples are a pending acquisition, the expectation of
substantially higher or lower earnings, a stock split, a major new product line,
or a major new customer. As a matter of law, you are prohibited from buying or
selling Company securities based on inside information.

 

You are similarly prohibited from buying or selling securities of other
companies on the basis of confidential information acquired by reason of your
relationship with the Company. Obvious situations include publicly held
acquisition candidates, and publicly held candidates to become important
suppliers of goods or services to the Company.

 

The same prohibitions apply to anyone to whom the inside information or other
confidential information is communicated; e.g., a family member, business
associate, friend, or neighbor. Violating any of these prohibitions is cause for
dismissal and could result in criminal prosecution as well. In this connection,
you also may not, other than pursuant to a Company-approved trading program
under SEC Rule 10b5-1, buy or sell Company securities prior to the 10th business
day after such information is released to the public. If you have any questions
concerning your obligations in this regard, you should contact your supervisor,
who will consult with the Corporate Secretary as appropriate.

 

Short sales of Company stock are inherently speculative. Company employees who
engage in short sales of Company stock give the appearance of attempting to
profit through inside information, even if no such attempt is involved.
Accordingly, you are strictly prohibited from engaging in any short sales of
Company stock.

 

Directors and certain officers are subject to additional requirements with
respect to Company securities.

 



Employment Contract - Page 29

 

 

Business Conduct Guideline 9:

 

► No promoting, using, or selling of illegal drugs

 

Improper use of narcotics and other controlled substances, commonly referred to
as illegal drugs, has become a significant problem to businesses, employees, and
society in general. Their sale, use, and abuse, when connected to the conduct of
business and the work environment, can threaten the safety, morale, and public
image of the Company and its employees. Because of our strong concerns in this
area, we have established the following policy regarding illegal drugs:

 

1.No person will be hired who is known to be a promoter, user, or seller of
illegal drugs.

2.Possession or use of illegal drugs on Company premises or during working
hours, including break or meal periods, or working under the influence of
illegal drugs, is strictly prohibited. Violation of this policy is cause for
immediate disciplinary action, up to and including termination of employment.

3.Employees who are found to be sellers or involved in the sale, solicitation,
or dealing of illegal drugs will be subject to immediate termination of
employment from the Company.

 

Business Conduct Guideline 10:

 

► Exercise good judgment in the use of alcohol

 

The Company discourages the use of alcoholic beverages during business hours,
including lunch. The possession or use of alcoholic beverages on Company
premises, except for authorized functions, is prohibited. Reporting to work or
performing your job assignments under the influence of alcohol is cause for
immediate disciplinary action, up to and including termination of employment.

 

Business Conduct Guideline 11:

 

► Appropriate workplace behavior

 

A pleasant place to work is important to the effectiveness of Company employees.
The workplace must have an atmosphere free of discrimination, harassment,
threats, and violence. Further, any behavior that results in creating hostile
work environment for fellow employees is strictly prohibited.

 

Harassment

 

The Company strives to maintain a working environment free from ethnic,
religious, racial, or sexual harassment. If any such inappropriate conduct
occurs, whether in verbal, written, pictorial, or physical form, the affected
employees should immediately notify their supervisor or senior management. All
complaints of harassment will be promptly investigated, and treated with
appropriate confidentiality.

 

Threats and Violence

 

The Company is committed to providing a workplace that is safe, secure, and free
from threats of harm, intimidation, or violence. If you feel threatened or
unsafe, or are aware of a potentially threatening or unsafe situation, you
should notify your supervisor or senior management.

 



Employment Contract - Page 30

 

 

If you observe harassment or threatening behavior, you are to report it
immediately. If supervisors or managers observe such behavior, they should take
immediate action to stop the behavior, and then report it to senior management.
Violation of this policy will result in disciplinary action, up to and including
termination of employment.

 

Equal Opportunity Employment

 

It is OxySure policy to provide equal employment opportunities for all persons,
regardless of race, creed, color, religion, sex, national origin, age, mental or
physical disability, domestic partnership status, sexual orientation, gender
identity, gender expression, veteran status, marital status or citizenship
status, and to ensure that all employment practices such as recruiting, hiring,
transfers, promotions, training, compensation, benefits, layoffs, and
terminations are equally applied.

 

Business Conduct Guideline 12:

 

► International business conduct guidelines

 

Laws and customs vary throughout the world, but all employees must uphold the
integrity of the Company in other nations as diligently as they do in the United
States. Seemingly routine business transactions with customers, suppliers,
partners and governments around the world can violate U.S. and foreign laws.
These laws are numerous and complex. Employees conducting business in other
countries must make certain that all their activities are in full conformity
with OxySure's business ethics and all applicable laws, particularly in dealing
with foreign governments and exporting products.

 

Foreign Corrupt Practices Act (FCPA) Compliance

 

In particular, employees are expected to deal ethically in all interactions with
foreign governments and companies and to comply with the U.S. Foreign Corrupt
Practices Act (FCPA). The FCPA generally makes it unlawful for a company, as
well as its employees, agents or intermediaries, to pay bribes or give anything
of value to a foreign official for the purposes of obtaining or retaining
business. Failure to comply with the FCPA can result in criminal and civil
penalties to companies and to individuals.

 

International Trade and Export Controls

 

Each employee involved in international transactions must also follow the
international trade and export controls laws.

 

The following are critical issues that employees need to be aware of in order to
comply with Company policies and United States laws:

 

1.Country Prohibitions – Exports to certain countries such as Cuba, Iran,
Myanmar, North Korea, and Sudan are prohibited and sales to other countries are
significantly limited. This country list changes periodically. 2.Boycotts and
Embargoes – There are strict prohibitions against participating in certain
economic boycotts or embargoes.

 

Employment Contract - Page 31

 



 

3.Denied Parties – Sales to certain individuals are prohibited. 4.Restricted
Goods – Exporting certain goods or technology without appropriate government
approvals is restricted.

 

Failure to comply with international trade and export laws can result in the
loss of export privileges, and subject the Company and individuals to civil and
criminal penalties.

 

Implementation

 

Each Company employee will be asked to complete and return an annual Business
Conduct Guidelines certification as a condition of employment.

 

You should read the guidelines carefully before you certify. Note that you are
being asked to certify both that you personally are in full compliance with the
Business Conduct Guidelines and that you are not aware of any clear violations
by other Company employees. Any intentional violation of the Business Conduct
Guidelines will result in disciplinary action, up to and including discharge and
prosecution, as determined by the circumstances. The guidelines described in
this document are not to be considered as creating terms and conditions of an
employment contract, either express or implied. All employment at the Company,
as it has always been, is “at-will” employment. In other words, employment of
all individuals is for no fixed duration, and can be terminated by the employee
or the Company at any time and for any reason with or without notice. No
representative of the Company has the authority to make any contrary agreement
unless written approval is obtained from the Chief Executive Officer or Board of
Directors.

 

The Company may amend these guidelines at any time.

 

Waivers of Guidelines

 

Any waiver of these guidelines for executive officers or directors may be made
only by the Company's Board of Directors or a Board committee authorized by it
to grant waivers and any waiver will be promptly disclosed as required by law,
Securities and Exchange Commission rules or stock exchange rules.

 

Consequences of Violations

 

In the event of violations of this Code or other Company policy, employees may
be subject to disciplinary action, up to and including termination. 

 

 


Rev. January 2013

 



Employment Contract - Page 32

 



